ia4-/5*
                               ELECTRONIC RECORD




COA #      05-14-00025-CR                        OFFENSE:        49.04


           Mellannise Henderson v. The State
STYLE:     ofTexas                               COUNTY:         Collin

COA DISPOSITION:      AFFIRM                     TRIAL COURT: County Court at Law No. 2


DATE: 12/2/2014                  Publish: NO     TC CASE #:      002-80051-2013




                        IN THE COURT OF CRIMINAL APPEALS



         Mellannise Henderson v. The State
STYLE:   ofTexas                                      CCA#:
                                                                    m-\s
          PRO s£                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      Oll^tjWJr                                  SIGNED:                       PC:_

JUDGE:     ^ /^^-                                     PUBLISH:                      DNP:




                                                                                     MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                           ELECTRONIC RECORD